Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding Claim 1:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “apply...” The “apply” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the apply step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “measure...” The “measure…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “measure …” step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: “quantum computer” and “quantum prediction circuit,”  

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

Here the “receive” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. The additional element “encode the input “is generally linked to the judicial exception and do not integrate the abstract idea into a practical application.
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “…maximize a probability of mean overlap between …” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional element: “quantum prediction circuit.” 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 2, recites further limitations such as “…maximizing the probability of mean overlap includes determining a gradient of a utility function with respect…..” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: “quantum gates.” 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 3, recites further limitations such as “…gradient is determined using a set of overlap estimators…” that are part of the abstract idea and do not amount to an inventive concept.

The claim recites additional element: “coherent unitary circuits.” 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 3, recites further limitations such as “…the gradient is extracted” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional element: “quantum machine.” 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 2, recites further limitations such as “…maximizing the probability of overlap includes determining a parameter value…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: “qubit quantum gates.”
 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 2, recites further limitations such as “…probability of mean overlap is maximized using a stochastic gradient descent method” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 8:
Claim 8, which incorporates the rejection of claim 1, recites further limitations such as “…sequence of time sequential data points represents a sequence of human decisions” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 9:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “...providing the input vector...” The “providing” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating proposed...” The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the apply step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “measure...” The “measure…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “measure …” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “...predict …” The predict” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the predict step from practically being performed in the human mind.  This limitation is a mental process. 
For Step 2, Prong 2, the claim recites additional elements: “encode a subset…”  “encode a data point…,” and “quantum prediction circuit,”  

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receiving” is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. The additional elements “encode a subset…” and “encode a data point…” are generally linked to the judicial exception and do not integrate the abstract idea into a practical application.
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 10:
Claim 10, which incorporates the rejection of claim 9, recites further limitations such as “…determining parameters…. maximize a probability of mean overlap between…” that are part of the abstract idea and do not amount to an inventive concept.

The claim recites additional elements: “quantum prediction circuit,” “quantum state,” and “quantum state.”

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Regarding Claim 11:
Claim 11, which incorporates the rejection of claim 9, recites further limitations such as “providing the new input vector…, estimating…, determining and updating…” that are part of the abstract idea and do not amount to an inventive concept.

The claim recites additional elements: “encoding a second subset…,” “encoding a data point…,” and “…quantum prediction circuit.”

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 9, recites further limitations such as evaluating performance …and applying…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: “quantum prediction circuit.”. 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 9, recites further limitations such as “… determining a gradient of a utility function with respect….” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: “quantum gates.” 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 13, recites further limitations such as “using…. to update the parameters of… generated proposed adjusted parameters” that are part of the abstract idea and do not amount to an inventive concept.

The claim recites additional elements: “classical computer “and “quantum prediction circuit.” 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 15:
Claim 15, which incorporates the rejection of claim 13, recites further limitations such as “…the gradient is computed” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional element: “quantum machine.” 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 10, recites further limitations such as “…maximizing the mean overlap includes determining a parameter value for each one of a predefined number of simple…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: “quantum gates.” 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 9, recites further limitations such as “…sequence of time-sequential data points represents a sequence of human decisions.” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 18:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “prepare an input….” The “prepare” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the prepare step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “prepare a desired output….” The “prepare” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the prepare step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “...provide the input...” The “.provide” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “...generate proposed...” The “generate” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “...construct…” The “construct” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the construct step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: “quantum computer” and “quantum prediction circuit.”. 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 19 :
Claim 19, which incorporates the rejection of claim 18, recites further limitations such as “…determining,” that are part of the abstract idea and do not amount to an inventive concept.

The claim recites additional elements: ‘’quantum state,” and “quantum prediction circuit.” 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 20:
Claim 20, which incorporates the rejection of claim 18, recites further limitations such as “…adjusted using the proposed adjusted parameters...” that are part of the abstract idea and do not amount to an inventive concept.

The claim recites additional elements: “quantum prediction circuit” and “quantum computer.” 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Claim Objections
Claims 13 is objected to because of the following informalities:  It should depend on claim 10 that explicitly recites” determining parameters of the quantum prediction circuit that maximize a probability of mean overlap.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-9, 11-12, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maria Schuld (“Circuit-centric quantum classifiers,” hereinafter referred to as Schuld), in view of Andrea Corradini (“Real-Time Gesture Recognition by Means of Hybrid Recognizers,” hereinafter referred to as Corradini).
As to claim 1, Schuld discloses a quantum Al prediction system for predicting data bits in a time-sequential sequence of data points comprising: 
a quantum prediction circuit adapted to: 
receive an input vector (page 2, right column, circuit-centric quantum classifier…maintains the length of an input vector throughout the layers…; (page 4, A. State preparation… input vector); 
encode the input vector as a corresponding qubit register (page 4, A. State preparation…encode input vectors into the n-qubit system of a quantum computer…); 
apply a trained quantum circuit to the qubit register (page 2…Fig.1…classification circuit parameters are learnable and can be trained by a variational scheme…; page 8, Fig. 6…. qubit gate applied to the first qubit of a 2-qubit register… IV. TRAINING…; page 10… Observation 3…. n qubit register); and 
measure one or more qubits output from the quantum prediction circuit to infer a next data point in the time-sequential sequence following the subset of the time- sequential sequence represented by the input vector (page 2, left column… Fig. 1…The measurement retrieves the probability of the model predicting 0 or 1, from which in turn the binary prediction can be inferred…, last paragraph… circuit can be retrieved from running slight variations of the inference algorithm (and for now assuming perfect precision in the prediction)…; page 3…They first train a model f (x;Ɵ) with the data by adjusting a set of parameters Ɵ, and then use the trained model to infer the prediction y…; Fig. 3…  Inference with the circuit-centric quantum classifier…measurement statistics of the first qubit are interpreted as the continuous output of the classifier…).
Schuld teaches an input vector but fails to explicitly teach an input vector representing a subset of the time-sequential sequence.
However, Corradini, in combination with Schuld, teaches an input vector representing a subset of the time-sequential sequence (page 5 of 14, 4.1 HMM/ANN Hybrid Architecture: Motivations…time-sequential data…; page 7 of 14… (three sequential time instants are depicted); page 8 of 14… input layer is divided into two parts: each group representing one feature vector of the input sequence…; page 10 of 14, Fig. 5. input vector).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Schuld to add an input vector representing a subset of the time-sequential sequence to the system of Schuld’ s system as taught by Corradini above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the robustness of the system, as suggested by Corradini (page 11 of 14, second paragraph).

As to claim 8, which incorporates the rejection of claim 1, Schuld discloses wherein the sequence of time- sequential data points represents a sequence of human decisions (page 1, Introduction….uses the model to derive decisions (inference)..; page 2, Fig. 2…data points belonging to two different classes…; page 14, left column, last paragraph…SVM models we consider the number of input data points, since in their dual formulation these models start with assigning a weight to each input…; page 13…
TABLE II. Benchmark datasets and preprocessing, Cancer decision, SONAR decision, and WINE decision).  

As to claim 9, Schuld discloses a method for training an Al quantum predictor comprising: 
receiving sequence of data points (page 3, Fig. 2…data points belonging to two different classes…; page 14, left column, last paragraph…SVM models we consider the number of input data points, since in their dual formulation these models start with assigning a weight to each input…); 
encoding a subset of consecutive data points in the sequence as an input vector (page 2, left column… Fig. 1…encoding the input x into the amplitudes of a quantum system, a model circuit…; page 4, A. State preparation…encode input vectors into the n-qubit system of a quantum computer…); 
encoding a data point immediately following the subset within the sequence as a desired output vector (page 4, A. State preparation…encode input vectors into the n-qubit system of a quantum computer…); 
providing the input vector to a quantum prediction circuit defined by a parameters representable as a unitary matrix (page 3, right column…parametrised unitary matrix describing the model circuit…); 
based on the desired output vector and an actual output of the quantum prediction circuit, generating proposed adjusted parameters for the quantum prediction circuit (   
(page 2, II. THE CIRCUIT-CENTRIC QUANTUM CLASSIFIER…and target outputs …predict the output...; page 3…They first train a model f (x; Ɵ) with the data by adjusting a set of parameters Ɵ, and then use the trained model to infer the prediction y…; page 9, Fig. 7…compute outputs and gradients of the model in order to update the parameters for each step of the gradient descent training...; Fig. 3…Inference with the circuit-centric quantum classifier…measurement statistics…); 
predicting a next data bit in the sequence using an updated version of the quantum prediction circuit constructed based on the proposed adjusted parameters (page 7, B. Optimising the architecture, right column…. At this point the action of the circuit...
updated single qubit gates from the merging operation. Note that the single qubit gates
in the following layer are also updated; page 9, lines…Fig. 7…update the parameters for each step of the gradient descent training).
Schuld teaches data points but fails to explicitly teach time-sequential data.
However, Corradini, in combination with Schuld, teaches time-sequential data (page 5 of 14, 4.1 HMM/ANN Hybrid Architecture: Motivations…time-sequential data…page 7 of 14… (three sequential time instants are depicted)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Schuld to add time-sequential data to the system of Schuld’ s system as taught by Corradini above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the robustness of the system, as suggested by Corradini (page 11 of 14, second paragraph).

 As to claim 11, which incorporates the rejection of claim 9, Schuld discloses wherein the method further comprises iteratively performing a sequence of steps comprising: 
encoding a second subset of the sequence of time-sequential data points as a new input vector (page 2, left column… Fig. 1…encoding the input x into the amplitudes of a quantum system, a model circuit…; page 3, Fig. 2…class of the new input (pink square) ….; page 4, A. State preparation…encode input vectors into the n-qubit system of a quantum computer…); 
encoding a data point immediately following the second subset within the sequence as a new output vector (page 4, A. State preparation…encode input vectors into the n-qubit system of a quantum computer…); 
providing the new input vector to the quantum prediction circuit (page 2, left column… Fig. 1…encoding the input x into the amplitudes of a quantum system, a model circuit); 
estimating a gradient of a utility function with respect to circuit parameters (pages 2-3, left column, last paragraph to right column, first and second paragraphs…a hybrid quantum-classical gradient descent training algorithm. On the analytical side we show how the exact gradients of the circuit…; page 8, IV. TRAINING…. stochastic gradient descent…quantum circuit to extract estimates of the analytical gradients); 
determining adjusted parameter values of the quantum prediction circuit using a provided learning rate (page 3…They first train a model f (x; Ɵ) with the data by adjusting a set of parameters Ɵ, and then use the trained model to infer the prediction y…; page 2, right column, first paragraph…  an adaptive learning rate…; page 8, right column… learning rate ƞ can be adapted during training; page 13, table II…. variable hyperparameters column); and 
updating the quantum prediction circuit based on the adjusted parameters (page 9, Fig. 7…update the parameters for each step of the gradient descent training…).  

As to claim 12, which incorporates the rejection of claim 9, Schuld discloses:
3 1Microsoft Corporation 407058-US-NPevaluating performance of the quantum prediction circuit using a validation set that includes a third subset of the time-sequential sequence and a data point in the sequence immediately following the third subset within the time-sequential sequence (see I. INTRODUCTION…the resulting circuit-centric quantum classifier theoretically as well as via simulations to judge its performance compared to other models. We show that mathematically, a quantum circuit closely resembles a neural network architecture with unitary layers, and discuss ways to include dropout and nonlinearities. The
unitarity of the \pseudo-layers" is a favourable property from a machine learning point of view [19, 20], since it maintains the length of an input vector throughout the layers and therefore circumvents notorious problems of vanishing or exploding gradients…); and 
applying the quantum prediction circuit for time-series prediction of future data points in the sequence responsive to determining that the performance satisfies predefined criteria (see I. INTRODUCTION… analyse its performance in Section V; V. SIMULATIONS AND BENCHMARKING

As to claim 17, which incorporates the rejection of claim 9, Schuld discloses wherein the sequence of time sequential data points represents a sequence of human decisions (page 1, Introduction….uses the model to derive decisions (inference)..; page 2, Fig. 2…data points belonging to two different classes…; page 14, left column, last paragraph…SVM models we consider the number of input data points, since in their dual formulation these models start with assigning a weight to each input…; page 13…
TABLE II. Benchmark datasets and preprocessing, Cancer decision, SONAR decision, and WINE decision).
As to claim 18, Schuld discloses a system for training an Al quantum predictor comprising; 
a quantum computer adapted to (abstract: quantum system): 
prepare an input vector encoding a sequential subset of a time-sequential sequence; prepare a desired output vector encoding a data point in the time-sequential sequence immediately following a last data point of the subset (page 2, II. THE CIRCUIT-CENTRIC QUANTUM CLASSIFIER…From a quantum circuit point of view we use the state preparation circuit Sx to encode the data into the state of a n qubit quantum system…; page 4, A. State preparation...various strategies to encode input vectors into the n-qubit system of a quantum computer…);
provide the input vector to a quantum prediction circuit defined by parameters 
representable as a unitary matrix (page 2, II. THE CIRCUIT-CENTRIC QUANTUM
CLASSIFIER… The unitarity of the pseudo-layers" is a favourable property from a machine learning point of view [19, 20], since it maintains the length of an input vector throughout the layers and therefore circumvents notorious problems of vanishing or exploding gradients. Unitary weight matrices have also been shown to make the convergence time of gradient descent independent of the circuit depth [21] - an important guarantee to avoid the growing complexity of training deep architectures); 
based on the desired output vector and an actual output of the quantum prediction circuit, generate proposed adjusted parameters of the quantum prediction circuit (page 2, II. THE CIRCUIT-CENTRIC QUANTUM CLASSIFIER…and target outputs …predict the output...; page 3…They first train a model f (x; Ɵ) with the data by adjusting a set of parameters Ɵ, and then use the trained model to infer the prediction y…; page 9, Fig. 7…compute outputs and gradients of the model in order to update the parameters for each step of the gradient descent training...; Fig. 3…Inference with the circuit-centric quantum classifier…measurement statistics…); and construct the quantum prediction circuit based on the adjusted parameters, the constructed circuit being usable to predict a next data bit in the time-sequential sequence (page 6, III. CIRCUIT ARCHITECTURES…. build a classifier…;
page 7, B. Optimising the architecture, right column…. At this point the action of the circuit...updated single qubit gates from the merging operation. Note that the single qubit gates in the following layer are also updated; page 9, lines…Fig. 7…update the parameters for each step of the gradient descent training).
 
As to claim 20, which incorporates the rejection of claim 18, Schuld discloses wherein the parameters of the quantum predictor circuit are classically adjusted using the proposed adjusted parameters output from the quantum computer (page 2, II. THE CIRCUIT-CENTRIC QUANTUM CLASSIFIER…and target outputs …predict the output...; page 3…They first train a model f (x; Ɵ) with the data by adjusting a set of parameters Ɵ, and then use the trained model to infer the prediction y…; page 9, Fig. 7…compute outputs and gradients of the model in order to update the parameters for each step of the gradient descent training...).
Examiner’s comments
For the record a complete prior art search was made for claims 2-7,13-16, and 19-20.  No art rejection is made for these claims.  However, they are only rejected under 35 USC 101 as explained above in this office action.

Conclusion
           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

Bocharov et al. (US 2017/0220948 A1) teach “Computer-implemented method for defining a quantum circuit with a classical processor, involves establishing a first approximation of a target unitary to a requested precision and expanding first approximation into first multi-qubit unitary.”

Bocharov et al. (US 2014/0280427 A1) teach “Method for performing quantum calculations, for determining quantum circuit or quantum gate in particular basis set, involves mapping sequence of irreducible quaternion factors into sequence of quantum gates of universal basis set.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122